MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                               Dec 13 2017, 5:40 am
      court except for the purpose of establishing
                                                                                   CLERK
      the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                                  Court of Appeals
      estoppel, or the law of the case.                                             and Tax Court




      ATTORNEY FOR APPELLANT
      Dan J. May
      Kokomo, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Paternity of                        December 13, 2017
      M.E.,                                                    Court of Appeals Case No.
                                                               34A04-1705-JP-1089
      Michael A. Ewing,
                                                               Appeal from the
      Appellant-Respondent,                                    Howard Circuit Court
              v.                                               The Honorable
                                                               William C. Menges, Special Judge
      Marcia Wagner,                                           Trial Court Cause No.
                                                               34C01-0110-JP-197
      Appellee-Petitioner.



      Kirsch, Judge.


[1]   Following a hearing, the juvenile court denied Michael A. Ewing’s (“Father”)

      Petition to Modify Custody, Support, and Parenting Time, and he now appeals,

      raising five issues that we consolidate and restate as:


      Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017         Page 1 of 20
              I. Whether the juvenile court abused its discretion when it
              denied Father’s request to modify custody;


              II. Whether the juvenile court abused its discretion when it
              found Father in contempt for failing to return the parties’ child to
              Marcia Wagner (“Mother”) after exercising parenting time;


              III. Whether the juvenile court abused its discretion when it
              denied Father’s request to modify a child support order issued in
              2005; and


              IV. Whether the juvenile court erred when it allowed a former
              judge in the case to represent Mother.


[2]   We affirm in part, reverse in part, and remand with instructions.


                                 Facts and Procedural History
[3]   Father and Mother have one child together, M.E. (“Child”), who was born in

      November 2000. In October 2001, Mother filed a petition to establish paternity

      and support, and, in April 2002, paternity was established. For a time, the

      parents lived together and jointly supported Child, but they separated by June

      2003, and an order of $134 per week in child support was entered. Appellant’s

      App. Vol. II at 4. Mother and Father shared joint legal custody of Child, and

      Mother had physical custody of him, with Father to exercise parenting time as

      the parties agreed and pursuant to the Indiana Parenting Time Guidelines. In

      June 2004, Father petitioned for a change of venue from the judge, and, after

      Mother and Father each struck from a panel of three judges, the Honorable

      Michael Krebes (“Krebes”) assumed jurisdiction of the case on June 22, 2004.

      Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 2 of 20
      Id. at 6. In August 2004, then-Judge Krebes entered an order concerning

      visitation issues. Id. at 6, 21-22. In September 2004, Father petitioned for

      modification of child support, and while that was pending, the parties agreed in

      December 2004 to the appointment of the Honorable William C. Menges to

      serve as Special Judge, after Krebes lost his superior court seat in an election.

      Id. at 7-8. In March 2005, a support order was entered under which Father paid

      Mother $122.00 per week in child support; the child support obligation

      worksheet, upon which the $122.00 was based, included weekly child care

      expenses of $77.00 per week. Id. at 9, 23-26.


[4]   Over the next several years, the parties filed various pleadings, primarily

      concerning parenting time and support and including contempt petitions. In

      August 2010, Krebes filed an appearance to represent Mother, as well as a

      petition for contempt citation. Id. at 12. In December 2010, Father, then-pro

      se, filed a motion asking the court to remove Krebes as counsel for Mother.1

      Following a hearing, the juvenile court denied Father’s motion to remove

      Krebes as Mother’s counsel and found Father in indirect contempt for failure to

      comply with visitation. Id. at 13. In May 2011 and August 2011, Krebes filed

      on behalf of Mother two more petitions for contempt. In September 2011,

      Mother appeared with Krebes, and Father appeared pro se, for a hearing on one




      1
        The pertinent CCS entry indicates that Father filed “what the Court deems to be a Motion to Remove
      Counsel for the Petitioner.” Appellant’s App. Vol. II at 13. The motion is not included in the record before us;
      however, it may have been an oral motion. See Appellant’s Br. at 7 (stating that Father “made an oral Motion
      for Removal” of Krebes).

      Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017            Page 3 of 20
      or both of the contempt petitions, and the juvenile court found Father in

      indirect contempt of court. In April 2015, Father, now represented by counsel,

      filed a petition to modify custody, support, and parenting time. In August

      2015, a hearing was held on Father’s petition, with Mother appearing in person

      and with Krebes, and Father appearing in person and with his counsel. On

      January 4, 2016, the juvenile court denied Father’s petition. Id. at 15.


[5]   Approximately seven months later, on August 2, 2016, Father filed another

      petition to modify custody, child support, and parenting time (“Petition to

      Modify”), the ruling from which Father now appeals. The Petition to Modify

      alleged that “there has been a substantial change of circumstances that makes

      the prior order [for custody, support, and parenting time] unreasonable and said

      Orders should be modified with custody transferred to Father.” Id. at 27. A

      hearing was held on Father’s Petition to Modify on September 26, 2016;

      Mother appeared pro se at the hearing, and Father appeared in person and by

      counsel. In support of his Petition to Modify, Father presented the testimony of

      Child, Mother, and Father.


[6]   Child was the first to testify, describing that he “can’t stand” being at Mother’s

      home, that she does not respect his privacy, and that he rode his bicycle to

      Father’s home on ten or more occasions during the summer, but did not tell

      Mother. Tr. Vol. II at 13. When asked whether “different things happened

      since prior order of the court[,]” Child replied, “No.” Id. at 5. Mother testified

      next and stated that Child would tell her that he wanted to live with Father

      “when he was in trouble,” but that Child “seems pretty happy when he’s at

      Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 4 of 20
      [her] home.” Id. at 15-16. Mother’s parenting policy was that, when Child was

      not with her, she wanted him to “check in” with her by phone every couple of

      hours. Id. at 9, 14, 16. Mother indicated that she was not opposed to Child

      having parenting time with Father and “never said no as long as I know about it

      and where he’s at.” Id. at 17. Mother was employed as a special education

      teacher at the same high school that Child attended. When asked if she got

      paid “the same amount as you did in the last hearing,” which was in July 2015,

      Mother indicated that it was almost the same with the only change being a raise

      of ten cents per hour. Id. at 13.


[7]   According to Father, Child never said that he was supposed to check in

      periodically with Mother, so Father was unaware of that obligation. Child

      complained to Father “about [Mother] invading his privacy.” Id. at 21. Father

      worked at the same high school as Mother, and he was, for the most part, home

      during the summer, so Child would ride his bike to Father’s house and then

      Father would drive Child back to Mother’s residence, but would drop off Child

      at the corner at Child’s request because Child would “get in trouble” after

      having been with Father. Id. at 23. Father stated that Mother removed the

      front tire from Child’s bike after she discovered his last trip to Father’s home

      and that she grounded Child. Father stated that Child was sad that he could

      not see Father as much, but “he still finds a way to sneak down to see me.” Id.

      at 24. Counsel asked Father, “[W]hat’s been a substantial change in

      circumstances since the Judge made the last order[,]” and Father replied,




      Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 5 of 20
              Well, he still complains about her invading his privacy. He
              leaves whenever he wants to, doesn’t tell her where he’s going
              and the only time that he gets in trouble is when she’s seen me
              bringing him back ‘cause she had no clue where he was at.


      Id. at 21. In his testimony, Father directly asked the juvenile court when

      making its custody decision to consider Child’s wishes, given his age. Counsel

      asked Father whether his income had changed since the parties were last in

      court during the summer of 2015, and Father agreed with Mother that he had

      only received a ten or fifteen cent raise and that his income was basically the

      same as it had been at the last hearing. Id. at 23. Counsel for Father conceded

      that it had been less than a year since the juvenile court’s prior order, which was

      issued in January 2016 following a July 2015 hearing on Father’s April 2015

      petition to modify custody, support, and parenting time, but asked the court to

      consider Child’s wishes, given his age, wishes, and continued complaints about

      privacy and living with Mother. Id. at 27.


[8]   At the conclusion of the hearing, the juvenile court remarked that, in the court’s

      view, Mother was “somewhat over-protective” and that Father was “over

      permissive,” and that Child “doesn’t like rules so uses [Father]’s help to

      manipulate the situation to get what he wants.” Id. at 28. The juvenile court

      stated that “nothing’s changed since last summer,” when the court held a

      hearing on modification and, at that time, did not find that there had been any

      material change in circumstances, but that “the question becomes whether or

      not [Child’s] age does become a material change.” Id. The court recognized

      that as a child gets older his or her desires warrant consideration, and, in order

      Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 6 of 20
      to further consider that aspect, took Father’s Petition to Modify under

      advisement. Id. at 29. The juvenile court directed Father to provide a child

      support obligation worksheet, which Father filed on September 28. Appellant’s

      App. Vol. II. at 16, 28.


[9]   While Father’s Petition to Modify was still under advisement, Krebes filed on

      Mother’s behalf a petition for contempt on November 21, 2016, alleging that

      Father “has failed and refused to return [Child] to [Mother] at the conclusion of

      his parenting time and retains physical custody of [Child] in violation of the

      Court’s existing custody order.” Id. at 29. A hearing was held on February 13,

      2017, at which Mother appeared in person and with Krebes, and Father

      appeared in person and by his counsel. Mother testified that on November 3,

      2016, Child left home, but did not state where he was going, so Mother

      followed him and observed Father’s car coming down the street and Child

      getting into Father’s car. She testified that, other than meeting Child at the mall

      for an hour one time, she had not had custody or visitation with him since he

      left on November 3, missing his sixteenth birthday in November, as well as

      Christmas and the holidays. She also testified that she had seen Child getting

      into Father’s car, without prior visitation arrangements having been made with

      Father, on several prior occasions. Father testified that Child had told him on

      numerous occasions that he did not want to be at Mother’s home or reside with

      her. Father acknowledged that Child received a cell phone from him for

      Christmas, but he did not provide the number to Mother. Child testified that he

      did not want to live at his Mother’s home and that his Father “asked” him


      Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 7 of 20
       whether he wanted to go back to Mother’s residence, but did not ever tell Child

       that he needed to do so. Tr. Vol. II at 58-59.


[10]   At the close of the evidence, the juvenile court stated:


               At the conclusion of the first petition to modify custody, I
               concluded that Mr. Ewing . . . by his actions was undermining
               the authority of [Mother] and the net result of that was
               encouraging [Child] to defy his mother. And so changing
               custody would do nothing at that point but empower [Child] in
               this relationship. The attitude that he displays here today shows
               it’s exactly that[.] . . . This second [P]etition to [M]odify was
               taken under advisement. Thirty-seven days later [Child]’s
               running away and less than a month after that we had a citation
               filed and basically I wanted to see what the evidence was from
               the citation before I ruled and what the evidence is is that the
               [P]etition to [M]odify custody filed . . . August 2nd, 2016, should be and
               hereby is overruled and denied.


       Id. at 67-68 (emphasis added). The juvenile court also found Father in

       contempt “for willfully disregarding the order of the court,” and it sentenced

       Father to the Howard County Jail for thirty days with no good time credit, but

       suspended the jail time on the condition that Father “strictly comply with all

       orders of the court regarding custody and visitation and parenting time.” Id. at

       68-69. The juvenile court, speaking to Father, reminded him, “[Y]ou need to

       understand regardless of how much you disagree with [Mother]’s parenting,

       you need to back that up because if you don’t back that up and you continue to

       undermine her, then you’re going to have consequences,” referring to the jail

       time. Id. at 69. The juvenile court ordered that Child was to be returned to

       Mother’s home that day.
       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 8 of 20
[11]   On February 28, 2017, the juvenile court issued a written order memorializing

       its February 13 verbal order from the bench, denying Father’s Petition to

       Modify, finding Father in contempt and sentencing him to a suspended thirty-

       day sentence in jail, and directing that Child be returned to Mother’s physical

       custody immediately, subject to Father’s right to exercise parenting time

       pursuant to the Guidelines and as the parties may otherwise agree.2 Father filed

       a motion to correct error, which the juvenile court denied. Father now appeals.


                                         Discussion and Decision
[12]   At the outset, we recognize that Mother did not file an appellee’s brief. In this

       situation, we apply a less stringent standard of review with respect to showings

       of reversible error. In re Paternity of B.N.C., 822 N.E.2d 616, 618-19 (Ind. Ct.

       App. 2005). We do not undertake the burden of developing arguments for the

       appellee, and we may reverse if the appellant establishes prima facie error, that

       is, an error at first sight, on first appearance, or on the face of it. In re Paternity

       of E.C., 896 N.E.2d 923, 924 (Ind. Ct. App. 2008). When the appellant fails to

       sustain that burden, we affirm. B.N.C., 822 N.E.2d at 619.




       2
         We note that, on February 28, 2017, Father, by counsel, filed a Praecipe for Withdrawal of Submission,
       pursuant to Indiana Trial Rules 53.1(A), (E) or 53.2(A), alleging that Father’s Petition to Modify had been
       taken under advisement on September 26, 2016, had not been yet ruled upon by the juvenile court, and
       asking that the matter be certified to the Indiana Supreme Court for appointment of a Special Judge.
       Appellant’s App. Vol. II at 32-33. The Indiana Supreme Court issued a Determination Pursuant to Trial Rule
       53.1(E), finding that, according to the CCS, the juvenile court denied the Petition to Modify on February 28,
       which was the same date that Father had filed his praecipe asserting that the juvenile court had failed to rule
       in a timely manner, and “[I]t is not clear whether the ruling was entered before or after the praecipe was
       filed.” Id. at 34. Therefore, our Supreme Court ordered that “submission of this case is not withdrawn from
       the judge.” Id.

       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017           Page 9 of 20
[13]   Where, as here, the trial court does not make special findings, we review its

       decision as a general judgment.3 The judgment will be affirmed if it can be

       sustained upon any legal theory consistent with the evidence. Wolljung v. Sidell,

       891 N.E.2d 1109, 1111-12 (Ind. Ct. App. 2008). In making this determination,

       we neither reweigh the evidence nor judge the credibility of witnesses. Id.

       Judgments in custody matters generally turn on essential factual determinations

       and will be set aside only when they are clearly erroneous. Id. at 1112. We will

       not substitute our own judgment if any evidence or legitimate inferences

       support the trial court’s judgment. Walker v. Nelson, 911 N.E.2d 124, 128 (Ind.

       Ct. App. 2009).


                                                     I. Custody
[14]   Modifications of custody in the context of paternity are governed by Indiana

       Code section 31-14-13-6, which states that the court may not modify a child

       custody order unless:


                (1) modification is in the best interests of the child; and


                (2) there is a substantial change in one (1) or more of the factors
                that the court may consider under section 2 and, if applicable,
                section 2.5 of this chapter.




       3
         In an action to modify custody, a trial court is not required to make special findings unless requested by a
       party. In re Paternity of J.T., 988 N.E.2d 398, 400 (Ind. Ct. App. 2013). Here, neither party requested special
       findings.



       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017          Page 10 of 20
Section 2, as referred to in the statute, provides that the court shall determine

custody in accordance with the best interest of the child and shall consider all

relevant factors, including:


        (1) The age and sex of the child.


        (2) The wishes of the child’s parents.


        (3) The wishes of the child, with more consideration given to the
        child’s wishes if the child is at least fourteen (14) years of age.


        (4) The interaction and interrelationship of the child with:


                 (A) the child’s parents;


                 (B) the child’s siblings; and


                 (C) any other person who may significantly affect the
                 child’s best interest.


        (5) The child’s adjustment to home, school, and community.


        (6) The mental and physical health of all individuals involved.


        (7) Evidence of a pattern of domestic or family violence by either
        parent.


Ind. Code § 31-14-13-2. The party seeking modification of an existing custody

order bears the burden of demonstrating that the existing custody order should

be altered. Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002).

Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 11 of 20
[15]   We review custody modification decisions for an abuse of discretion. Walker,

       911 N.E.2d at 127. We grant latitude and deference to our trial judges in family

       law matters. Werner v. Werner, 946 N.E.2d 1233, 1244 (Ind. Ct. App. 2011),

       trans. denied. We will not substitute our own judgment if any evidence or

       legitimate inferences support the trial court’s judgment. Walker, 911 N.E.2d at

       127.


[16]   In this case, Father has provided no evidence of a substantial change of

       circumstances. To the contrary, the evidence was that the situation was

       essentially the same as it was before the last custody hearing in July 2015, i.e.,

       nothing had changed. Essentially, Father’s argument on appeal is that the

       juvenile court should have given more weight to Child’s wishes, since he was

       fifteen years old when he testified. We recognize that Indiana Code section 31-

       14-13-2 provides that the wishes of the child is one of the factors that courts

       should consider, with more consideration given to the child’s wishes if the child

       is at least fourteen years of age. Ind. Code § 31-14-13-2(3). However, although

       the statute allows a trial court to consider the child’s wishes, it does not require

       the trial court to follow those wishes. As this court has recognized, when

       custody rights of the parents are being determined, “the best interests of the

       child are the primary consideration.” Sabo v. Sabo, 858 N.E.2d 1064, 1068 (Ind.

       Ct. App. 2006). Here, the juvenile court heard Child’s testimony, as well as

       that of Mother and Father. The court was aware of Child’s wishes and, indeed,

       expressly took the matter under advisement “to figure out how much weight to

       give” Child’s desires. Tr. Vol. II at 29. The juvenile court expressed concern


       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 12 of 20
       that Child was manipulating his parents and attempting to control Mother and

       that Father’s actions were contributing to the situation. After considering all

       the evidence, the juvenile court ultimately determined that a modification of

       custody was not warranted. Father has not shown that the juvenile court’s

       decision was an abuse of discretion.


                                               II. Contempt
[17]   Father contends that the juvenile court erred when it found him in contempt

       after Child left Mother’s home in November, went to Father’s, and Child did

       not return to Mother’s custody or have any visitation with her after that time.

       A party who has been injured or damaged by the failure of another to conform

       to a court order may seek a finding of contempt. In re Paternity of M.P.M.W.,

       908 N.E.2d 1205, 1209 (Ind. Ct. App. 2009). Whether a party is in contempt is

       a matter left to the discretion of the trial court. Id. We will reverse a trial

       court’s finding of contempt only if there is no evidence or inferences drawn

       therefrom that support it. Id.


[18]   Here, the record reflects that on November 3, 2016, Child left Mother’s home,

       did not tell her where he was going, and when she followed him, she saw

       Father’s car coming down the street and pick up Child; Mother testified that she

       had witnessed Father pick up Child in this same way on several prior occasions

       as well. Child did not return to Mother’s home, and, on November 21, she filed

       a petition for contempt, alleging that Father was in contempt for failing to

       return Child to her. At the February 2017 hearing, Father stated that he had

       asked Child about returning to Mother’s home, but Child did not want to do so.
       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 13 of 20
       Child testified that his Father had asked him if he wanted to go back to

       Mother’s home, but never told him that he had to go back to her home. Tr. Vol.

       II at 58-59. Father also testified that he gave Child a cell phone for Christmas,

       but did not advise Mother of it or give her Child’s cell phone number. Other

       than one meeting at the shopping mall on February 5, 2017, for an hour,

       Mother had not seen Child since he left on November 3, including on his

       birthday or over the holidays. Mother testified to contacting Father via text on

       a number of occasions to ask him to bring Child to the designated location at

       the City Building used by the parties for parenting time exchanges of Child, and

       Father responded to her messages “at the beginning[,]” but “then he stopped

       responding.”4 Id. at 36. Mother testified that, each time, she went to the City

       Building, but Father and Child did not show up.


[19]   At the conclusion of the February 2017 contempt hearing, the juvenile court

       reminded Father that it had already admonished Father in July 2015 that his

       conduct was “undermining the authority of [M]other.” Id. at 67. The court

       further noted that it had purposefully waited to rule on Father’s Petition to

       Modify because it “wanted to see what the evidence was” regarding the

       contempt allegations before making a decision on modification. Id. at 68. The

       juvenile court found Father in contempt “for willfully disregarding the order of

       the court,” and it sentenced Father to the Howard County Jail for thirty days




       4
        We note that Mother presented a thread of text messages to and from Father that were admitted into
       evidence, but are not included in the record before us. Tr. Vol. II at 37-38.

       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017     Page 14 of 20
       with no good time credit, but suspended the jail time on the condition that

       Father “strictly comply with all orders of the court regarding custody and

       visitation and parenting time.” Id. at 68-69.


[20]   In asserting that “the decision finding the Father in contempt is contrary to law

       and/or an abuse of discretion,” Father argues that Child “ran away” from

       Mother’s home “and refused to return even though [Father] repeatedly asked

       [Child] to return to his Mother’s home[,]” noting that Mother saw Child every

       day at school, where she worked, “and could have simply taken [Child] home

       with her, but she refused to do so.” Appellant’s Br. at 12. Maintaining that he

       did not willfully violate court orders, Father contends that “[Mother]’s inaction

       to make her son return home was tacit consent to [Child] living with [Father]

       and vitiates any contempt on [Father]’s part.” Id. at 34. We disagree.


[21]   We recognize that the evidence reflects a situation where a teenaged son has

       expressed to his Father that he wants to live with him. However, the juvenile

       court, who saw the witnesses and heard the evidence, determined that Father

       had repeatedly acted in a way to undermine Mother’s authority, which only

       empowered Child to continue to disobey Mother. The juvenile court had

       advised Father of its concern in this regard on one or more prior occasions

       before finding him in contempt in February 2017. With knowledge of the

       existing custody order, Father arranged for pick-up of Child on November 3,

       2016, without Mother’s consent, and failed to return Child to Mother. Father

       has failed to show that the juvenile court’s contempt determination was an

       abuse of discretion.

       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 15 of 20
                                            III. Child Support
[22]   Father next challenges the denial of his request to modify child support. As the

       moving party, Father had the burden of establishing grounds for modifying his

       child support obligation. E.C., 896 N.E.2d at 925. Under Indiana Code section

       31-14-11-1, the trial court may order either or both parents to pay any

       reasonable amount for child support. Modification of a child support order is

       controlled by Indiana Code section 31-16-8-1,5 which states that modification

       may be made only:


               (1) upon a showing of changed circumstances so substantial and
               continuing as to make the terms unreasonable; or


               (2) upon a showing that:


                      (A) a party has been ordered to pay an amount in child
               support that differs by more than twenty percent (20%) from the
               amount that would be ordered by applying the child support
               guidelines; and


                      (B) the order requested to be modified or revoked was
               issued at least twelve (12) months before the petition requesting
               modification was filed.


       Ind. Code § 31-16-8-1(b).




       5
        Indiana Code section 31-14-11-2.3 states that child support orders issued under Indiana Code chapter 31-14-
       11 are subject to Indiana Code chapters 31-16-6 through 31-16-13.

       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017      Page 16 of 20
[23]   When we review a court’s determination regarding modification of child

       support, we reverse only if the trial court has abused its discretion. E.C., 896

       N.E.2d at 924. An abuse of discretion occurs when the decision is clearly

       against the logic and effect of the facts and circumstances before the trial court.

       Id. at 924-95. We consider the evidence most favorable to the judgment and the

       reasonable inferences to be drawn therefrom. Id. We do not reweigh evidence

       or reassess the credibility of witnesses. Id.


[24]   Here, Father’s Petition to Modify requested modification of custody, child

       support, and parenting time. The juvenile court’s February 28 Order denied

       Father’s Petition to Modify, and in so doing, the juvenile court left in place the

       existing support order of $122.00 per week, which was issued in 2005.6

       Appellant’s App. Vol. II at 19, 26. Father raises various challenges to the child

       support order, one of which is the claim that the calculation of the 2005 child

       support order ($122.00 per week) included a weekly child care expense in the

       amount of $77.00 per week, which Child no longer incurs or needs, given that

       he turned sixteen years old in November 2016. Father asserts, “[T]here was no

       evidence that [] Mother spends $77.00 per week for day care[,]” and thus the

       $122.00 per week was no longer the appropriate support amount, and the order

       should have been modified accordingly. Appellant’s Br. at 16. Based on the




       6
        Father sought in April 2015 to modify the $122 support order that had been issued in 2005, but following a
       July 2015 hearing, the juvenile court denied Father’s request for modification.

       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017       Page 17 of 20
       record before us, we agree and find that Father has made a prima facie showing

       of error with regard to child support.


[25]   Following the September 26, 2016 hearing, Father submitted, pursuant to the

       juvenile court’s directive to do so, a proposed child support obligation

       worksheet. Appellant’s App. Vol. II at 28. That worksheet used income figures of

       $619.38 per week for Father and $300.00 per week for Mother, which according

       to testimony, was almost the same as what the parties were earning at the time

       of a modification hearing in the summer of 2015, but for a raise of ten or fifteen

       cents per hour. Father’s proposed worksheet, which did not include the $77.00

       per week in day care expenses, reflected a weekly support obligation for Father

       in the amount of $95.66, which reduced by ninety-eight overnights of parenting

       time credit, resulted in a weekly obligation of $67.39, or more than a forty

       percent reduction from the $122.00. Id. We find that Father has made a prima

       facie showing of a continuing and substantial change in circumstances making

       the prior order unreasonable. Accordingly, we remand the matter to the

       juvenile court with instructions to recalculate Father’s weekly child support

       obligation to exclude weekly child care expenses and, if warranted, modify the

       amount of parenting time credit to which Father is entitled.7




       7
         The 2005 child support obligation worksheet, prepared by the juvenile court, utilized ninety-eight
       overnights when determining Father’s parenting time credit. Appellant’s App. Vol. II at 26. We recognize that
       there was testimony that Child was absent from Mother’s home for eighty-four days (November 3, 2016 to
       February 13, 2017) and that ninety-eight overnights may or may not continue to be the proper number of
       overnights. We leave that determination to the juvenile court on remand.

       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017        Page 18 of 20
                                    IV. Krebes as Mother’s Counsel
[26]   On appeal, Father asserts that he was denied a fair trial and an impartial

       determination of the facts and law because Krebes represented Mother in this

       case, after “having heard evidence and issu[ing] an order concerning visitation

       issues.” Appellant’s Br. at 12. Referring to the Rules of Professional Conduct

       concerning conflicts of interest, and relying on the premise that “one who has

       been an attorney for a litigant should not thereafter act as a judge in any part of

       the same controversy,” Father urges that “[t]he converse is also true, and a

       lawyer should not accept employment as an advocate in any matter upon the

       merits of which he has previously acted in a judicial capacity.” Id. at 12-13, 20.


[27]   The record before us reflects that Krebes assumed jurisdiction as judge in this

       case in June 2004, he issued one order in August 2004, and by December 2004,

       Judge Menges had been appointed as Special Judge on the case. Over nine

       years later, in August 2010, Krebes filed an appearance to represent Mother. In

       December 2010, Father, pro se, filed a motion to remove Krebes as Mother’s

       counsel, and, following a hearing, the juvenile court denied Father’s motion.8

       Appellant’s App. Vol. II at 13. Father did not appeal that decision, and Krebes

       continued to represent Mother through and including the February 2017

       hearing on Mother’s petition for contempt. Father’s appellate challenge to

       Krebes’s representation is untimely, and the issue has been waived.




       8
           Any order that was issued is not included in the record before us.


       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 19 of 20
       Furthermore, we note, Mother appeared pro se – not with Krebes – at the

       September 26, 2016 hearing on the Petition to Modify, from which Father now

       appeals. In sum, Father has failed to show in what way he was prejudiced by

       Krebes’s representation of Mother, other than making general allegations that

       Krebes had been a judge on the case and issued a visitation order in 2004. We

       reject Father’s claims that he was denied a fair and impartial trial due to

       Krebes’s representation of Mother.


[28]   Affirmed in part, reversed in part, and remanded with instructions.


[29]   Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A04-1705-JP-1089 | December 13, 2017   Page 20 of 20